Matthew Dyckman 202.408.9123 mdyckman@sonnenschein.com 1treet, N.W. Suite 600, East Tower Washington, D.C. 20005-3364 202.408.6400 202.408.6399 fax www.sonnenschein.com June 3, 2009 VIA HAND DELIVERY William C-L Friar, Senior Financial Analyst Division of Corporation Finance U.S. Securities and Exchange Commission treet, N.E. Washington, D.C. 20549 Re: Rome Bancorp, Inc. Form 10-K for Fiscal Year Ended December 31, 2008 Filed on March 6, 2009 (File No. 00-27481) Dear Mr. McNair: This letter is submitted on behalf of Rome Bancorp, Inc. (the Company) in response to the letter dated May 19, 2009 from the staff of the Securities and Exchange Commission (the Commission) transmitting their comments to Form 10-K for Fiscal Year Ended December 31, 2008 filed by the Company on March 6, 2009 (the Form 10-K). Your specific comments are set forth verbatim below, followed by the Companys response. Form 10-K for Fiscal Year Ended December 31, 2008 General 1. It does not appear that you disclose your internet address in the Form 10-K. It also does not appear that you disclose whether you make available free of charge, on or through your internet website, your annual report on Form 10-K, quarterly reports on Form 10-Q, current reports on Form 8-K, and amendments to those reports filed or furnished pursuant to Section 13(a) or 15(d) of the Exchange Act as soon as reasonably practicable after you electronically file such material with, or furnish it to, the SEC, or the reasons you do not do so. Please tell us whether you make this information available. Please also confirm that this disclosure will be included in future filings. Refer to Item 101(e) of Regulation S-K. The Company makes available free of charge, on its internet website, its periodic reports filed or furnished pursuant to Section 13(a) or 15(d) of the Exchange Act as soon as reasonably practicable after it electronically files such material with, or furnishes it to, the Commission. The Brussels Chicago Dallas Kansas City Los Angeles New York Phoenix St. Louis San Francisco Short Hills, N.J. Silicon Valley Washington, D.C. West Palm Beach Zurich William C-L Friar Senior Financial Analyst U.S. Securities and Exchange Commission June 3, 2009 Page 2 Company hereby confirms that the disclosure required by Item 101(e) of Regulation S-K will be included in future filings. Item 11. Executive Compensation 2. We note that you do not include a Grants of Plan-Based Awards table. However, you had a non-equity incentive plan in place in 2008. Therefore, you must provide the information required by Item 402(d)(2)(iii) of Regulation S-K. Please provide the staff with proposed revised disclosure that includes a Grants of Plan-Based Awards table and revise future filings accordingly. While the Company had not granted stock based awards in 2008, it has provided, as disclosed, cash incentive awards. The Company proposes the following disclosure for the Grant of a Plan-Based Award table and will revise future filings to include such information: GRANTS OF PLAN-BASED AWARDS TABLE  2008 (a) (b) (c) (d) (e) (g) (j) (k) (l) Estimated Future Payouts Under Closing Sale Estimated Future Payouts Under Equity Incentive Price of Rome Non-Equity Incentive Plan Awards (1) Plan Awards All Other Option Exercise or Bancorp Grant Date Awards: Number Base Price of Common Fair Value of of Securities Option Stock on the Stock Threshold Target Maximum Target Underlying Awards Grant Date and Option Name Grant Date ($) ($) ($) (#) Options (#) ($/Sh) ($/Sh) Awards ($) Charles M Sprock 1/28/08 $5,000 N/A $100,000 $0 0 NA NA NA David C. Nolan N/A 0 0 0 0 0 NA NA NA (1)Represents targets set for Mr. Sprock under the non-equity incentive compensation plan. Awards were tied to achievement of earnings per share targets, earnings per share targets with return on assets, and achievement of regulatory goals. Mr. Sprocks payment under such plan was $20,000 for 2008. Compensation Discussion and Analysis, page 14 of Definitive Proxy Statement on Schedule 14A 3. We note that the tables provide information for two named employees. If these are the only employees whose compensation was over $100,000 please confirm supplementally. If there were other employees whose total compensation exceeded $100,000, please advise us why at least 3 additional employees are not listed in the table. We hereby confirm supplementally that, in the years required to be included in the Companys Definitive Proxy Statement, there were only two executive employees whose compensation exceeded $100,000. The Company has determined that an employee with the title loan originator received compensation in excess of $100,000 for the 2008 year; however such employee has no policy making authority with respect to the Company or its affiliates and is therefore not an executive officer as defined by Rule 3b-7. Accordingly, such employee was not included in the table. William C-L Friar Senior Financial Analyst U.S. Securities and Exchange Commission June 3, 2009 Page 3 Compensation Philosophy, page 14 of Definitive Proxy Statement on Schedule 14A 4. It appears that the registrant benchmarks certain elements of compensation to its peers. In the future, please identify the component companies that make up the compensation peer group. In addition, please describe how the compensation committee used comparative compensation information in determining compensation or compensation ranges for each of the compensation components. Please also disclose whether the compensation committee deviated from peer group benchmarks in setting executive compensation, and if so, state the reasons for such deviation.
